Title: To James Madison from Joshua Dawson, 13 March 1817
From: Dawson, Joshua
To: Madison, James


Washington March 13th. 1817.
It is with the hope, that I may be permitted without the imputation of vanity, to convey in this manner to Mr. & Mrs. Madison, upon their retireing to the pleasing scenes of private life, my most sincere wishes, that they may both long enjoy every felicity, which this world can possibly afford; and to beg they will have the goodness to be assured, that although, I have not on particular occasions, mingled with the numbers, who by personal attendance, might be supposed in that way to testify their respect, yet, so far as an obscure individual may presume, I cannot yield an iota of that respect, even to the most assiduous. I have the honor to be, with every sentiment of respect, Mr. & Mrs. Madison’s very obedt. humble Servt.
Joshua Dawson
